in

Please
Return to:

Case 4:17-cV-05638-HSG Document 19 Filed 11/07/18 Page 1 of 1

Department of Justice | Tax Division
Financial Litigation Unit | Office of Review

P.O. Box 310 (Ben Franklin Station)

Washington, DC 20044

ABSTRACT OF JUDGMENT
NOTICE

Pursuant to Title 28, United States Code, Section 3201, this judgrnent, upon the filing of
this abstract in the manner in Which a notice of tax lien would be filed under paragraphs (l) and
(2) of 26 U.S.C. §6323(t), creates a lien on all real property of the defendant(s) and has priority
over all other liens or encumbrances which are perfected later in time. The lien created by this
section is effective, unless satisfied, for a period of 20 years and may be renewed by filing a
notice of renewal. If such notice of renewal is filed before the expiration of the 20-year period to
prevent the expiration of the lien and the court approves the renewal, the lien shall relate back to

the date the judgment is filed.

 

have been obtained

Names and Addresses of Parties against whom judgments

Names of Parties in whose favor judgments have
been obtained

 

Energ'y Research & Generation, Inc.

Energy Research & Generation, lnc. l

3501 Peru Drive

Town: INDUSTRIAL GID

District: 12.2 - INDUSTRIAL GID

Assessor's Parcel Number §AP§ l: 005-061-09
Subdivision: PT Sl 1 T19N 22E

Legal Description: CITY/MUNI/TW`NSP: OUTSIDE
(UNINCORPORATED); MAP: MAP: 105607

ERG Aerospace Corporation, as the successor-in-interest of l

United States of America

 

 

Amount of Judgment

Names of Creditor’s Attorneys

Docketed

 

$5,627,635.53, plus interest and
other statutory additions
P.O. Box 310

 

 

United States Department of Justice
'l`ax Division, TaxFLU OOR

Ben Franklin Station
Washington, D.C. 20044
(202) 307-6567
taxflu.taxcivil@usdoj . gov

January 02, 2018
CIV No. 4:17-CV-05638-HSG

 

 

UNITED STATES OF AMERICA CLERK’S OFFICE

Dated:

U.S. DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA
SS

I CERTIFY that the foregoing is a correct Abstract of the Judgment entered or registered by this

Court.

_Nov 01 ama '

, 2018

 
   

By:

/,_JoaoANiBaHVGAN¢_

, Deputy Clerk

¢

 

